 


109 HR 6249 IH: To authorize the Secretary of Energy to make price floor loans to certain low-carbon coal-to-liquid fuel projects.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6249 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2006 
Mr. Shimkus (for himself and Mr. Boucher) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of Energy to make price floor loans to certain low-carbon coal-to-liquid fuel projects. 
 
 
1.Low-carbon coal-to-liquids projects Section 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at the end thereof the following new subsection: 
 
(k)Low-carbon CTL projects 
(1) 
(A)The Secretary may enter into an agreement (in the form of a price floor loan) with no more than 6 low-carbon CTL projects to guarantee each project a minimum price for its output of liquid or gaseous transportation fuels in return for—
(i)payment to the United States of the cost of such loan (determined under 502(5)(B) of the Federal Credit Reform Act of 1990); or
(ii)at the election of the borrower, a call option for the United States equivalent in value to such payment. 
(B)No agreement for a price floor loan may be entered into under this subsection unless the Office of Management and Budget determines that the cost of such loan is fully offset by a payment under subparagraph (A)(i) or by the value of a call option under subparagraph (A)(ii). 
(2)For purposes of this subsection: 
(A)The term call option means a call option for the United States under which a price floor loan borrower has a contractual obligation to make payments to the United States in addition to any repayments of the price floor loan. Such call option payments in any period shall be equal to the excess of the petroleum market price over the payback price, less any loan payments made in that period.
(B)The term low-carbon CTL project means a commercial-scale project that converts coal to one or more liquid or gaseous transportation fuels, is designed to demonstrate and, if determined to be appropriate, demonstrates the capture and sequestration or disposal or use of an agreed upon portion of the carbon dioxide produced in the conversion process. 
(C)The term output means some or all of the liquid or gaseous transportation fuels produced from the project.
(D)The term price floor loan means an obligation to make a nonrecourse direct loan to a low-carbon CTL project under which—
(i)disbursement is made during any period if, and to the extent, a specified petroleum market price index falls below a floor price specified in the loan agreement; and
(ii)repayment (with interest) is made during any period if, and to the extent, such market price index is above a payback price specified in the loan agreement. 
(3)Subsections (f), (h), and (j) of this section shall apply to price floor loans to the same extent they apply to loan guarantees. The value to the Government of any call option determined under paragraph (1)(B) shall be taken into account for purposes of section 502(5)(B)(iii) of the Federal Credit Reform Act of 1990 in determining the cost to the Federal Government of a price floor loan. If a price floor loan has no cost to the Federal Government, the requirements of section 504(b) of such Act shall be deemed to be satisfied.. 
 
